Exhibit 10.13

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the "Company"),
does hereby grant and give unto «Name» (the "Awardee"), an award of restricted
shares of Company Class A common stock (the "Restricted Stock") upon the terms
and conditions hereinafter set forth (the "Award").

 

AUTHORITY FOR GRANT

 

1.         Stock Incentive Plan.  The Restricted Stock is granted under the
provisions of the Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as
amended and restated (the "Plan"), and is subject to the terms and conditions
set forth in this Restricted Stock Award Agreement (this "Agreement") and not
inconsistent with the Plan.  Capitalized terms used but not defined herein shall
have the meaning given them in the Plan, which is incorporated by reference
herein.

 

TERMS OF AWARD

 

2.         Number of Shares.  In consideration of future services to the
Company, the Awardee is hereby granted ____________ shares of Restricted Stock
(the "Shares") of the Company's Class A common stock, par value $.01 (the
"Stock") on _____________, 20___ (the "Grant Date"), subject to repurchase of a
portion thereof by the Company pursuant to Section 12 below.

 

3.         Restrictions; Forfeiture.  The Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until its
restrictions are removed or expire.  The Restricted Stock may be forfeited to
the Company pursuant to Section 5(c), at which time the Company shall have the
right to instruct the Company’s transfer agent to transfer the Restricted Stock
to the Company to be held by the Company in treasury or by any designee of the
Company.

 

4.         Expiration of Restrictions and Risk of Forfeiture.  The restrictions
and risk of forfeiture for the Restricted Stock will expire as of the vesting
dates set forth in this Section 4, provided that (a) Awardee serves as a
Director of the Company continuously from the Grant Date through the applicable
vesting date, and (b) the restrictions and risk of forfeiture have not
previously expired pursuant to this Agreement.

 

 

 

 

Percentage of Shares Vesting

    

Vest Date

331/3%

 

___________, 20___

331/3%

 

___________, 20___

331/3%

 

___________, 20___

 

 



 

--------------------------------------------------------------------------------

 



TERMINATION OF AWARD

 

5.         Termination of Service on the Board.

 

(a)        Termination of Service Due to Death or Disability.  If an Awardee's
service on the Board terminates by reason of death or Disability, the
restrictions and risk of forfeiture with respect to the Restricted Stock which
have not expired shall immediately lapse and all shares of the Restricted Stock
shall be deemed fully vested and nonforfeitable.

 

(b)        Termination of Service Due to Retirement.  If an Awardee's service on
the Board terminates by reason of the Awardee reaching the mandatory retirement
age for members of the Board ("Retirement"),  the restrictions and risk of
forfeiture with respect to the Restricted Stock which have not expired shall
immediately lapse and all shares of the Restricted Stock shall be deemed fully
vested and nonforfeitable.

 

(c)        Termination of Service Other Than Due to Death, Disability or
Retirement.  If an Awardee's service on the Board terminates for a reason other
than death, Disability or Retirement, the shares of Restricted Stock for which
the restrictions and risk of forfeiture have not expired as of the date of
termination shall be immediately forfeited without further action by the
Company; provided, however, that the portion, if any, of those shares of
Restricted Stock for which the restrictions and risk of forfeiture have expired
as of the date of such termination shall not be forfeited.

 

6.         Change of Control of the Company.  In the event of a Change of
Control, unless otherwise determined by the Committee in writing at or after the
Grant Date, but prior to the occurrence of such Change of Control, the
restrictions with respect to the Restricted Stock shall lapse and such shares
shall be deemed fully vested and nonforfeitable.

 

7.         No Limitation on Excess Parachute Payments.  The provisions of
Section 12 of the Plan regarding the payment of any "Excess Parachute Payment"
within the meaning of Section 280G(b)(1) of the Internal Revenue Code of 1986,
as amended, shall not apply to this Agreement.

 

GENERAL TERMS AND PROVISIONS

 

8.         Administration of Award.  The Restricted Stock shall be maintained in
a book-entry account (the "Account") by and at the Company's transfer agent
until the restrictions associated with such Restricted Stock expire pursuant to
Sections 4, 5 or 6.  The Awardee shall execute and deliver to the transfer agent
one or more stock powers in blank for the Restricted Stock.  The Awardee hereby
agrees that the transfer agent shall maintain such Account and the related stock
power(s) pursuant to the terms of this Agreement until such restrictions expire
pursuant to Sections 4, 5 or 6.

 





2

--------------------------------------------------------------------------------

 



9.         Ownership of Restricted Stock.  From and after the time that the
Account representing the Restricted Stock has been activated and prior to
forfeiture, the Awardee will be entitled to all the rights of absolute ownership
of the Restricted Stock, including the right to vote those shares and to receive
dividends thereon if, as, and when declared by the Board, subject, however, to
the terms, conditions and restrictions set forth in this Agreement.  Dividends
paid in stock of the Company or stock received in connection with a Stock split
with respect to the Restricted Stock shall be subject to the same restrictions
as on such Restricted Stock.  The shares of Restricted Stock subject to this
Award are not eligible to be enrolled in any dividend re-investment program
until the restrictions thereon expire.

 

10.       Adjustment of Shares for Recapitalization, Etc.  In the event there is
any change in the outstanding Stock of the Company by reason of any
reorganization, recapitalization, stock split, stock dividend, combination of
shares or otherwise, there shall be substituted for or added to each share of
Stock theretofore appropriated or thereafter subject, or which may become
subject, to this Award, the number and kind of shares of stock or other
securities into which each outstanding share of Stock shall be so changed or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.  Adjustment under the preceding provisions of this
Section 10 will occur automatically upon any such change in the outstanding
Stock of the Company.  No fractional interest will be issued under the Plan on
account of any such adjustment.

 

11.       Conditions to Delivery of Stock and Registration.  Nothing herein
shall require the Company to issue or the transfer agent to deliver any shares
with respect to the Award if that issuance would, in the opinion of counsel for
the Company, constitute a violation of the Securities Act of 1933, as amended,
or any similar or superseding statute or statutes, any other applicable statute
or regulation, or the rules of any applicable securities exchange or securities
association, as then in effect.  From time to time, the Board and appropriate
officers of the Company are authorized to and shall take whatever actions are
necessary to file required documents with governmental authorities, stock
exchanges, and other appropriate persons to make shares of Stock available for
issuance.

 

12.       Tax Obligations.  The Awardee shall be responsible for satisfaction of
any current or future federal, state or local income or other tax obligation
incurred by the Awardee as a result of the Award.  With respect to any such
required tax obligation, the Awardee may (a) upon election, at the time and in
the manner prescribed by the Company, direct the Company to purchase from the
Awardee the number of shares of Stock to be issued upon vesting equal in value
to the amount of such obligation, based on the shares' Fair Market Value at the
time such obligation is determined, at which time the Company shall deliver to
the Awardee an amount in cash equal to the aggregate Fair Market Value of the
shares purchased by the Company, or (b) if no such election is made by the
Awardee, the Awardee shall otherwise satisfy such tax obligation by such other
means as the Awardee may determine.

 

13.       Company Records.  Records of the Company or its Subsidiaries or
Affiliates regarding any period(s) of service on the Board, termination of
service and the reason therefor, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.



3

--------------------------------------------------------------------------------

 



 

14.       No Liability for Good Faith Determinations.  The members of the Board
and the Committee shall not be liable for any act, omission, interpretation or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock granted hereunder and all members of the Board or the Committee
and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action, determination or interpretation.

 

15.       Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

16.       Successors.  This Agreement shall be binding upon the Awardee, their
legal representatives, heirs, legatees and distributees, and upon the Company,
its successors and assigns.

 

17.       Notices.  Any notices required by or permitted to be given to the
Company under this Agreement shall be made in writing and addressed to the
Secretary of the Company in care of the Company's Legal Department, 6300 Lamar
Avenue, Overland Park, Kansas 66202.  Any such notice shall be deemed to have
been given when received by the Company.

 

18.       Headings.  The titles and headings herein are included for convenience
of reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

19.       Rules of Construction.  This Agreement has been executed and delivered
by the Company in Kansas and shall be construed and enforced in accordance with
the laws of said State, other than any choice of law rules calling for the
application of laws of another jurisdiction.  Should there be any inconsistency
or discrepancy between the provisions of this Agreement and the terms and
conditions of the Plan under which this Award is granted, the provisions in the
Plan shall govern and prevail.

 

20.       Amendment.  This Agreement may be amended by the Committee; provided,
however, that no amendment may decrease rights inherent in this Award prior to
such amendment without the express written consent of the parties
hereto.  Notwithstanding the provisions of this Section 20, this Agreement may
be amended by the Committee to the extent necessary to comply with applicable
laws and regulations and to conform the provisions of this Agreement to any
changes thereto.

 





4

--------------------------------------------------------------------------------

 



21.       Effective Date.  This Agreement is effective as of _____________,
20___.

 

 

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

By:

 

 

 

 

"Company"

 

 

 

 

 

 

«Name»

 

 

 

"Awardee"

 

 



5

--------------------------------------------------------------------------------

 



STOCK POWER

 

FOR VALUE RECEIVED, «Name» does hereby assign and transfer unto Waddell & Reed
Financial, Inc. (51-0261715) __________ shares of Class A common stock of
Waddell & Reed Financial, Inc., a Delaware corporation, granted on
_____________, 20___, as evidenced by the Restricted Stock Award Agreement of
even date therewith and standing in the name of the undersigned on the books of
Waddell & Reed Financial, Inc.  The undersigned does hereby appoint
Computershare Trust Company, N.A. as attorney-in-fact to transfer the said stock
on the books of Waddell & Reed Financial, Inc. with full power of substitution
in the premises.

 

Dated as of this ____ day of ___________, 20___.

 

 

 

 

«Name»

 

 

--------------------------------------------------------------------------------